Citation Nr: 1033314	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The record reflects that the Veteran attended a travel board 
hearing before the undersigned at the Detroit, Michigan, RO in 
March 2010.  The hearing transcript is of record and was 
reviewed.


FINDING OF FACT

The competent and credible evidence establishes that the Veteran 
has been diagnosed with PTSD by a VA psychologist and that such 
diagnosis is due to a stressor that is based on "fear of hostile 
military or terrorist activity."  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2009); Stressor Determinations for Post Traumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
PTSD, is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations.

Analysis

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred or aggravated in service.  38 C.F.R. § 
3.303(a) (2009).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service is required.

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor:  (1) A person must have been 'exposed to a traumatic 
event' in which 'the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others' and (2) 'the person's response [must 
have] involved intense fear, helplessness, or horror.'  DSM-IV at 
427-28.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Hence, 
under the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development of 
that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the Veteran engaged in 'combat 
with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in 
combat with the enemy and his alleged stressor is combat-related, 
then his lay testimony or written statement is accepted as 
conclusive evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided that 
such testimony is found to be 'satisfactory,' i.e., credible and 
'consistent with circumstances, conditions or hardships of 
service.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in combat, 
but that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
Id.  Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors. Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, 'If the Veteran 
engaged in combat, his/her lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-service 
stressors').  If, however, the Veteran was not engaged in combat, 
he must introduce corroborative evidence of his claimed in-
service stressors.

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear and hostile military or 
terrorist activity" means that a "Veteran experienced, 
witnessed or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others,..., and 
the Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror."  75 Fed. Reg. at 39,852.  

Initially the Board notes that the Veteran has been diagnosed 
with PTSD.  In this regard the Veteran was diagnosed with PTSD in 
January 2007 by a VA clinical social worker.  The Veteran was 
afforded a VA examination in May 2008.  Upon examination the 
examiner noted that the Veteran suffers from anxiety, mild 
attentional and short term memory deficits, social and familial 
isolation, avoidance issues, anger issues, intrusive thoughts and 
flashbacks.  The examiner diagnosed the Veteran with chronic PTSD 
and generalized anxiety disorder.  The examiner further noted 
that the Veteran suffers from depression, dysthymia, dissociative 
nature and emotional numbing in association with his PTSD.

With regard to the claimed stressor, the Veteran contends that he 
was fired upon and had to return fire multiple times while 
serving in Vietnam.  The Board notes that the Veteran's MOS while 
serving in Vietnam from March 1968 to December 1969 was that of 
chaplain's assistant.  The Veteran stated at his May 2008 VA 
examination that he experienced feelings of fear, helplessness, 
and horror, along with intense and persistent guilt after 
participating in a fire fight near Fu Bai, located within a three 
mile radius of Camp Sally.  The Veteran states that he was pinned 
down and had to hide behind his jeep while providing cover for 
the Chaplain he was assisting who was trying to help the wounded 
into a helicopter.  The Veteran stated that he knew he shot and 
killed an enemy soldier and that he often thinks of this 
incident.  He further noted that he was shot at, without 
returning fire about 30 miles south of the DMZ.

The May 2008 VA examiner opined that it is least as likely as not 
that the Veteran's diagnosed PTSD is related to events during the 
Veteran's service in Vietnam.  Specifically the examiner notes 
that the nexus event is the firefight near Fu Bai where the 
Veteran reported killing an enemy soldier.  

Based on the foregoing, the Board finds that the Veteran has a 
current diagnosis of PTSD conforming to the DSM-IV criteria.  
Additionally, the above evidence demonstrates that his current 
PTSD symptoms are directly linked to the incidents described by 
the Veteran in his written statements and at his May 2008 VA 
examination.  As such, the Board finds that there is a competent 
nexus opinion of record.  The remaining element of the Veteran's 
PTSD claim is credible supporting evidence that the claimed in-
service stressor(s) occurred.  See 38 C.F.R. § 3.304(f).  

The events described by the Veteran, if credible, are consistent 
with a stressor based on "fear of hostile military activity" as 
defined above.  In the instant case, there is nothing in the 
record which tends to refute the Veteran's assertion that, as a 
chaplain's assistant, he engaged in a firefight and shot and 
killed an enemy soldier.  Absent clear and convincing evidence to 
the contrary, the Board finds the Veteran's lay assertions 
regarding participating in an event that involved actual death of 
others to be credible.  Given that the Veteran's stressor is 
based on "fear of hostile military or terrorist activity," as 
defined by 38 C.F.R. § 3.304(f)(3) (as amended), the critical 
element of this PTSD claim is whether he has been diagnosed with 
PTSD by a VA or VA contracted psychiatrist or psychologist based 
on the stressor.  See 75 Fed. Reg. at 39,852.  

As noted above, the Veteran was evaluated by a VA psychologist in 
May 2008, who rendered a diagnosis of PTSD based on the stressor 
outlined above.  As such, based on the foregoing, the Board finds 
that the Veteran has a current diagnosis of PTSD from a VA 
psychologist.  Moreover, this diagnosis is the result of a 
stressor that is based on "fear of hostile military activity" 
as defined by the amended regulations.  Under these 
circumstances, service connection is warranted for PTSD.  38 
C.F.R. 
§ 3.304(f) (2009); 75 Fed. Reg. 39,843; 75 Fed. Reg. 41,092.  

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim of service connection for 
PTSD.  Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


